Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   This office action is supplemental to the non-final office action mailed July 6, 2021. This supplemental office action is necessary because the office action mailed July 6, 2021 inadvertently did not specifically address each of the pending claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1-6, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaski et al (US 2014/0326321) in view of Eddy (US 7,819,136) and Park (US 2018/0148912). The patent publication to Sawaski et al discloses a faucet control system comprising a faucet with a first manually controlled valve (20) and a second automated valve (22). The automated valve (22) is controlled electronically by input signals received from a controller (24); see paragraph [0017], The first valve (20) is manually actuated by handles (14) and the second valve (22) is actuated by a controller (24); see lines 1-3 of paragraph [0019], Thus, the operation of the first valve (20) of Sawaski et al is independent from .
As to claims 2-4, it would have been an expedient design choice to one of ordinary skill in the art to have the controller of Sawaski et al turn on the automated valve on and off at a specified time by the mobile application taught by Park for the purpose of opening the valve at a predetermined time and for a predetermined time.
     As to claim 5, Sawaski et al teaches using an indicator light (29) to provide a visual indication of the operation of the automated faucet; see paragraph [0041], Moreover, Eddy teaches using a plurality of different colored lights to provide a visual indication of the operation of the faucet. In view of the teaching of Eddy, It would have been an obvious to one of ordinary skill in the art to provide a set of lights on the faucet to indicate the operation of the faucet, such as the time remaining before the faucet is turned off by the controller.
        As to claims 6 and 8, the controlling steps are readable on the operation of the Sawaski et al valve as modified by Eddy and Park. Park teaches using the mobile device (350) for inputting a time for the faucet to be on; see lines 1-6 of paragraph [0050]. In view of the teaching of Park, it would have been obvious to provide the control of Sawaski et al with a timer used to count down the inputted time and thereafter turning the faucet off.
         As to claim 10, the indicator light (29) of Sawaski et al is construed to be a connection light since the light provides a visual indication of the operation of the automated faucet when in a hands-free mode; see lines 1-6 of paragraph [0023], Moreover, it is noted that to provide a connection light or a pairing light for the connection of the mobile device (smart phone) of Park (US 2018/0148912) and the controller would have been an obvious design expedient to alert the user that the phone is wirelessly connected to the controller. It also would have been an obvious design expedient to one of ordinary skill in the art to place the connection light on a front face of the faucet for the purpose of the connection light being readily visible to the user.
.

Allowable Subject Matter
Claims 7, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN L LEE whose telephone number is (571)272-4915.  The examiner can normally be reached on Monday-Thursday, 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN L LEE/Primary Examiner, Art Unit 3753